Citation Nr: 1809605	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for left foot condition.

3.  Entitlement to service connection for right foot condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991 and from May 2009 to April 2010.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.

In January 2013, the Veteran filed a Notice of Disagreement with the rating decision.  A statement of the case was issued in January 2014.  The Veteran filed a substantive appeal (VA Form 9) in March 2014.  A supplemental statement of case was issued in September 2015.

The Veteran was afforded a Board hearing before the undersigned Veterans Law in March 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for left foot condition and right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's pseudofolliculitis barbae had its onset in service.






CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishment of entitlement to service connection for pseudofolliculitis barbae are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

The Veteran seeks service connection for pseudofolliculitis barbae, in which he contends that this condition had its onset in service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish entitlement to VA disability compensation, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017).

The evidence of record shows that the Veteran has been diagnosed with pseudofolliculitis barbae.  See January 2012 VA Examination Report (noting the Veteran was diagnosed with pseudofolliculitis barbae in 2009).  Thus, the Veteran has satisfied the first element of service connection, a current disability.

Service treatment records reveal no treatment or diagnosis of pseudofolliculitis barbae.  However, at the March 2017 Board hearing, the Veteran testified that due to required shaving during deployment, he developed shaving bumps and scarring on his face.  See Board Hearing Transcript, p. 9. The Veteran is competent to report having shaving bumps while on active duty, and the in-service shaving requirement is consistent with the circumstances of his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 U.S.C. § 1154(a) (2012).  The Veteran's statements are credible, as there is no evidence to contradict his account of having experienced symptoms consistent with pseudofolliculitis barbae in service.  In this regard, the January 2012 VA examiner stated the Veteran developed ingrown hair and painful bumps in his beard area in 2009 when the Veteran was deployed to Iraq.  See January 2012 VA Examination Report.  Accordingly, the Veteran has satisfied the second element of service connection, an in-service incurrence.

Turning to the question of whether there is a link, or nexus, between the currently disability and the in-service incurrence, the Board finds that the evidence is, at least, in relative equipoise as to whether the Veteran's pseudofolliculitis barbae had its onset in service.

At the March 2017 Board hearing, the Veteran testified that he continued to experience shaving bumps post-service and that after he left the military, he tried to have a beard to mask the bumps on his face.  See Board Hearing Transcript, p. 9.  As previously indicated, the Veteran is competent to attest that his symptoms of a skin condition that he first experienced in service, are the same symptoms he currently experiences (when he shaves), which have been diagnosed as pseudofolliculitis barbae.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, consistent with the Veteran's statements, VA treatment records show that the Veteran reported having a persistent popular or nodular skin rash in his Iraq and Afghan Post-Deployment screen in December 2010.  See December 2010 VA treatment records.  As stated above, the January 2012 VA examiner confirmed the Veteran developed ingrown hair and painful bumps in his beard area in 2009 when he was deployed to Iraq.  As such, the Board finds this evidence to be of sufficient reliability to show that the Veteran's symptoms began in service, which were later diagnosed as pseudofolliculitis barbae.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Veteran has satisfied the third element of service connection, the nexus requirement.

In so finding, the Board acknowledges the unfavorable medical opinion of record.  In January 2012, the VA examiner, opined that the Veteran's pseudofolliculitis barbae was less likely than not related to Gulf War exposures, and reasoned that pseudofolliculitis barbae is a common medical condition, namely an inflammatory reaction to persistent shaving with a known etiology.  See January 2012 VA Examination Report.  While VA examiner's reasoning did not explain the known etiology, the examiner did acknowledge that persistent shaving causes pseudofolliculitis barbae.  As such, the VA examiner's reasoning does not appear to be at variance with the other evidence of record.

After careful consideration of the evidence of record to include available in- and post-service medical records, as well as the Veteran's competent, credible accounts as to experiencing symptoms of pseudofolliculitis barbae during and since service - and resolving all reasonable doubt in the Veteran's favor, the Board determines that entitlement to service connection for pseudofolliculitis barbae is warranted, because the record evidence shows that the Veteran's pseudofolliculitis barbae had its onset in service and has persisted since service.  See 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).



ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to appellate review of the Veteran's claims of service connection for a left foot condition and a right foot condition.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his left foot and right foot conditions in February 2012, addendum and clarification opinions are necessary to decide the claims.

The Veteran asserts that his current left foot and right foot conditions were caused by his active duty service, specifically having conducted missions and exercising daily with the carrying 40 to 50 pounds of gear, body armor and weapons.

The February 2012 VA examiner stated the Veteran had no diagnosis, but documented the Veteran with abnormal findings of degenerative or traumatic arthritis in both feet and right talonavicular arthritis.  He opined that the Veteran's bilateral foot condition was less likely than not a result of the Veteran's military service.  Because the VA examiner provided inconsistent finding as to existence of current disability, and provided no rationale for the etiology opinion contained in the examination report, the Board finds that clarification is needed in order to render a decision on the remaining appealed issues.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify the provider(s) of any and all evaluations and/or treatment he has received for his right and left foot conditions and to provide authorizations for VA to obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After instruction (1) is completed, return the claims file, to include a copy of this remand, to the February 2012 VA examiner for an addendum opinion in order to determine the existence and etiology any right and left foot conditions that the Veteran now has.  If the examiner who prepared February 2012 examination report and opinion is unavailable, the addendum opinion should be rendered by another medical professional with appropriate expertise.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to respond to the following:

a) Please identify (by diagnosis) each right and left condition found/shown by the record.

b) Please identify the likely cause for each right and left condition entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such condition had its onset during the Veteran's period of active duty service, or was caused by any incident or event that occurred during his period of service, to include any physical wear and tear the Veteran sustained to his feet while conducting missions, walking, training, running and exercising daily with the carrying 40 to 50 pounds of gear, body armor and weapons?  

If a right foot condition shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

If a left foot condition shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in a clarification being requested).

3. Then, review the record, conduct any additional development deemed necessary, and readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


